Exhibit 10.30

Adoption Agreement

Please complete the following Adoption Agreement in its entirety. Be sure to
sign and date where appropriate and return it to the Nationwide Business
Solutions Group Director of Operations along with all other necessary documents
Any questions about the completion of this information can he directed to the
contacts below.

Mail all documents to:

Nationwide Financial

Nationwide Business Solutions Group

Attn: Director of Operations

One Nationwide Plaza, 1-11-401

Columbus. OH 43215-2220

Phone 1-877-351-8808

Fax: 1-855-677-2357

Investing involves risk including possible loss of principal Federal income tax
laws are complex and subject to change. This information is based on current
interpretations of the laws and is not guaranteed. Nationwide and its
representatives do not give legal or tax advice. You should consult an attorney
or tax advisor for answers to your specific questions.

 

1



--------------------------------------------------------------------------------

The Nationwide Corporate Incentive Program® Adoption Agreement

By executing this Adoption Agreement, the Employer(s) named herein establish(es)
the Plan as part of THE NATIONWIDE CORPORATE INCENTIVE PROGRAM’, as set forth in
this Adoption Agreement and in The Nationwide Corporate Incentive Program
Supplemental Executive Retirement and Savings Plan Basic Plan Document (the
“Basic Plan Document”), which is hereby incorporated by reference into this
Adoption Agreement (the Basic Plan Document and Adoption Agreement collectively
referred to as the ‘Plan’). The terms used in this Adoption Agreement shall have
the same meaning as in the Plan, unless some other meaning is expressly herein
set forth.

THE FAILURE TO PROPERLY FILL OUT THIS ADOPTION AGREEMENT MAY RESULT IN ADVERSE
TAX CONSEQUENCES TO PLAN PARTICIPANTS AND SIGNIFICANT LIABILITY TO THE EMPLOYER.

 

A. EMPLOYER INFORMATION

Name of Employer(s)

(If more than one Employer is specified, the first named Employer shall be the
Plan Sponsor):

 

  1.    Name:    Cumberland Pharmaceuticals Inc.      Address:    2525 West End
Avenue, Suite 950, Nashville, TN, 37203      Phone:    (615) 255-0068      EIN:
   62-1765329  

2.

   Name:   

 

     Address:   

 

     Phone:   

 

     EIN:   

 

 

3.

   Name:   

 

     Address:   

 

     Phone:   

 

     EIN:   

 

 

¨ Check this box if there is an attachment named “Exhibit A” when the above
lines are insufficient.

 

2



--------------------------------------------------------------------------------

B. PLAN INFORMATION

 

1. Name of Plan (Plan Sponsor): CP Summit Supplemental Retirement Plan

 

2. This Adoption Agreement, when used with the Basic Plan Document, shall (Check
one):

 

x Establish a new Plan effective as of May 1, 2012 the “Effective Date,”
(Month/Day/Year)

 

¨ Constitute an amendment and restatement in its entirety of a previously
established plan, which was initially effective on                     the
“Original Effective Date,” This amendment and restatement is effective as of
                    , the “Effective Date.”

 

NOTE: EMPLOYERS WHO WISH TO HAVE THIS ADOPTION AGREEMENT AND THE BASIC PLAN
DOCUMENT GOVERN THE ASSETS MAINTAINED IN RESPECT OF A PRIOR PLAN MAY DO SO ONLY
IF THIS ADOPTION AGREEMENT AND THE BASIC PLAN DOCUMENT OFFER TO PARTICIPANTS
UNDER THE PRIOR PLAN DISTRIBUTION AND VESTING RIGHTS THAT ARE AT LEAST AS
FAVORABLE TO THE PARTICIPANTS AS THOSE PROVIDED UNDER THE PRIOR PLAN. IF THIS
ADOPTION AGREEMENT AND THE BASIC PLAN DOCUMENT DO NOT SATISFY THIS REQUIREMENT,
THE EMPLOYER MUST DEVELOP WITH COUNSEL AND THE RECORDKEEPER, ITS OWN DOCUMENT TO
GOVERN THE RESTATED PLAN.

 

C. ELIGIBILITY

 

NOTE: THE PLAN MAY BE MAINTAINED ONLY FOR THE BENEFIT OF (1) A SELECT GROUP OF
THE EMPLOYER’S MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES, (2) INDEPENDENT
CONTRACTORS OR (3) NON-EMPLOYEE DIRECTORS. EMPLOYERS ARE ENCOURAGED TO CONSULT
WITH COUNSEL REGARDING WHETHER THE NAMED INDIVIDUALS OR POSITIONS QUALIFY UNDER
THE “SELECT GROUP” STANDARD.

 

x A select group of management or highly compensated Employees; (2) Independent
Contractors; (3) Non- employee Board Members: as designated by the Employer in
separate resolutions or agreements. (Employees/Independent
Contractors/Non-employee Directors who become eligible to participate in the
Plan after the Effective Date shall be those specified by the Board of the
Employer in accordance with the terms of the Plan.)

 

¨ Persons holding the following positions within the Employer’s management, each
of whom are considered to be a member of a select group of management or highly
compensated employees:

 

 

 

 

 

 

 

 

¨ Check the box if there is an attachment named “Exhibit A-2” when the above
lines are insufficient.

 

3



--------------------------------------------------------------------------------

D. CONTRIBUTIONS AND ALLOCATIONS

 

1. If Employer Contribution Credits are intended to be provided by the Employer
under the Plan, so indicate (Check one):

 

a.

   ¨    Employer shall not make Employer Contribution Credits.

b.

   x    The Employer may contribute each Plan Year an amount of Employer
Contribution Credits on behalf of one or more Participants, at times and in
amounts determined solely at the discretion of the Employer.

If Box b. above is checked, please describe the type and frequency of the
Employer Contribution that will be made.

Type of Employer Contribution: SERP Contributions

Frequency of Employer Contribution:

Annual (Date of Contribution):                        

 

  ¨ Semiannual

 

  ¨ Quarterly

 

  x Other: Annually as determined by the compensation committee

 

2. Will the Plan allow Participants to defer Compensation, as Compensation
Deferral Credits (Check one)?

x  Yes         ¨  No

 

3. If yes, please indicate the types of eligible Compensation to be included in
the Plan and frequency of contributions (Check all that apply);

 

  x Base Salary - Frequency: Monthly

 

  x Performance-based Bonus or Profit-sharing Bonus - Frequency: Annually

 

  ¨ Executive Perquisite Allowance -
Frequency:                                             

 

  ¨ Director’s Fees/Retainer - Frequency:
                                                         

 

  ¨ Other (Please indicate type of
Compensation):                                             

 

       Frequency:

 

4. If the Employer intends to allow the Participant to make a 401(k) Refund
contribution, so indicate:

 

  x The Participant shall NOT be allowed to make a 401(k) Refund contribution.

 

4



--------------------------------------------------------------------------------

  ¨ The Participant may make a 401(k) Refund contribution. The Participant may
elect to defer an amount of regular compensation equal in amount to the 401(k)
Refund paid to the Participant in that year. The Participant must make the
election in the year prior to the year of deferral. Please refer to the Plan
Document Section 1.1.

 

5. Please provide a sample payroll date (mm/dd/yy): 05/31/12 This date will be
used to build out payroll schedule on administration system.

 

6. Will the plan allow the Employer to limit a Participant’s deferral of
Compensation, as Compensation Deferral Credits, into the Participant’s
Compensation Deferral Credit Account?

 

  ¨   Yes                 x   No

 

  ¨ Maximum deferral of Base Salary Income: $             or      % of salary.

 

  ¨ Maximum deferral of Bonus Income: $             or      % of bonus.

 

  ¨ Maximum deferral of Executive Perquisite Allowance Income: $             or
     % of Executive Perquisite Allowance.

 

  ¨ Maximum deferral of Director’s Fees Income: $             or      % of
Director’s Fees.

 

  ¨ Maximum deferral of Other income (described above): $             or      %
of Other Income.

The time and form of the distribution with respect to a Participant’s
Compensation Deferral Credits will be determined by the Employer or Employee
pursuant to Section E of this Adoption Agreement. In addition the election with
respect to time and form of distribution will be consistent with the
requirements of Code Section 409A.

 

NOTE: AN EMPLOYER WHO WISHES TO MAKE EMPLOYER CONTRIBUTION CREDITS AVAILABLE
UNDER THE PLAN IS PERMITTED TO UTILIZE ANY METHOD THE EMPLOYER DESIRES, PROVIDED
THAT SUCH METHOD IS PERMITTED UNDER CODE SECTION 409A (E.G., A UNIFORM
PERCENTAGE OF COMPENSATION, A GROSS UP FOR THE LIMITATION ON CONTRIBUTIONS
CERTAIN PARTICIPANTS MIGHT INCUR UNDER THE EMPLOYER’S TAX QUALIFIED RETIREMENT
PLAN BECAUSE OF LIMITS UNDER SUCH PLAN, AN ARBITRARY DOLLAR AMOUNT, ETC.) AND
MAY SELECT ANY PARTICIPANT OR PARTICIPANTS TO RECEIVE THE SAME (E.G.,
PARTICIPANTS WHO ARE EMPLOYED ON THE LAST DAY OF THE CALENDAR YEAR, PARTICIPANTS
WHO ACCRUE A BENEFIT UNDER THE EMPLOYER’S TAX- QUALIFIED RETIREMENT PLAN,
CERTAIN NAMED PARTICIPANTS WITH RESPECT TO WHOM THE EMPLOYER HAS A CONTRACTUAL
OBLIGATION TO MAKE A CONTRIBUTION, ETC.). NO FORMULA IS REQUIRED TO BE SPECIFIED
UNDER THIS ADOPTION AGREEMENT.

 

E. DISTRIBUTIONS

 

1. Form of Distributions upon Separation from Service. Upon Separation from
Service, the form of distribution will be determined by the Employer, who hereby
elects that all distributions upon Separation from Service will be made in
(Check one or both):

 

  x Lump-sum form.

 

5



--------------------------------------------------------------------------------

  x in annual installments over a period up to 10 years (2 - 15) years.

If the Participant is deemed a key employee of a publicly traded corporation as
defined in Code Section 416(i)(1), distributions may not commence earlier than
six months after the date of the Participant’s Separation from Service.

NOTE: The Annual Installment Eligibility Age shall be age             . If no
age is indicated, then Annual Installment Eligibility shall be any age.

 

2. Upon a Change in Control (Check one):

 

  ¨ All vested Account balances will be automatically distributed in a lump sum.

 

  x No distribution will be made.

 

3. Special Distribution Rules (TNCIP Plus Pricing):

 

  a. Will He plan allow for Specified Period Deferrals (Check one)?

¨  Yes                     ¨  No

Please indicate the form of distribution of Specified Period Deferrals.
Specified Period Deferral distributions under the Plan may be made in (If Box
Yes is checked above, check all that apply):

¨ Lump-sum form.

¨ Annual installments over a period of 2 to            (maximum 15) years, as
selected by the Participant.

What is the desired number of deferral years required for Specified Period
Deferrals before they are eligible to be distributed (minimum 3 of
years)            .

 

  b. Will the plan allow for Re-deferrals of Specified Period Deferrals, subject
to 409A requirements (Only check if Specified Period Deferrals has been
accepted)?

¨  Yes                      ¨  No

 

4. Will the plan allow for mandatory cashout (de minimus) distributions? This
requires that if a participant’s remaining total account balance in the plan is
less than the amount determined under section 402(g) (1)(B) ($16,500 in 2011),
then the entire balance will be distributed in a lump sum even if annual
retirement payments were elected.

¨ Yes                     x No

 

6



--------------------------------------------------------------------------------

F. VESTING

 

1. A Participant shall become vested in his or her Employer Contribution Credit
Account under the Plan in accordance with the following schedule:

 

  ¨ A Participant shall be fully vested in their Employer Contribution Credit
Accounts at all times.

 

  ¨ Years of Service Vested Percentage

Under 3 Years: 0%

3 Years or More: 100%

 

  ¨ Years of Service Vested Percentage

Under 5 Years: 0%

5 Years or More: 100%

 

  ¨ Years of Service Vested Percentage

Under 1 Year: 0%

1 but not 2: 33.33%

2 but not 3: 66.66%

3 Years or More: 100%

 

  ¨ Years of Service Vested Percentage

Under 1 Year: 0%

1 but not 2:20%

2 but not 3: 40%

3 but not 4: 60%

4 but not 5: 80%

5 Years or More: 100%

 

  ¨ Years of Service Vested Percentage

1-10 years: 10% per year

 

  ¨ Years of Service Vested Percentage

1-20 years: 5% per year

 

  x Custom Vested Percentage (Additional fees/restrictions may apply)

Company defined Years of Service Vesting Schedule: 10 year cliff vesting. All
initial participants must participate in the plan at least 5 years regardless of
age to vest. (Management may waive vesting at its sole discretion

 

2. Participants are fully vested in Compensation Deferral Credit amounts at all
times. A Participant’s Employer Contribution Credit Account becomes vested upon
death, Disability, or upon reaching an age specified by the employer for
purposes of superseding the vesting schedule selected in Section F-i of this
Adoption Agreement.

Enter specified age of vesting for all Participants (the Employer maintains the
right to waive an individual’s vesting schedule at the employer’s discretion):
65

 

7



--------------------------------------------------------------------------------

3. In calculating a Participant’s vesting percentage in Employer Contribution
Credits, the following years of service will be considered (Check one):

 

  ¨ N/A. Employer Contribution Credits, if any, are 100% vested at all times.

 

  ¨ Years of Service before and after the Plan’s original Effective Date (i.e.,
from date of hire) shall be considered.

 

  x Years of Service based on date of participation in the Plan shall be
considered (Additional fees/restrictions may apply).

 

4. Upon a Change in Control, will all balances not vested as of the date of
Change in Control be automatically vested (Check one)?

¨  Yes                 x  No

 

G. DEATH BENEFITS

Will the Plan provide to Participants’ beneficiaries a death benefit of $25,000
over and above the payment of the Participant’s Account at death?

 

  ¨ Yes. Check only If an insurance policy is held providing a death benefit of
at least $25,000 each Participant’s life.

 

  x No.

BY SIGNING THIS ADOPTION AGREEMENT. THE EMPLOYER (I) CERTIFIES THAT IT HAS
CONSULTED WITH ITS OWN LEGAL AND TAX COUNSEL REGARDING THE EFFECTS OF THIS PLAN,
AS APPLICABLE, ON ALL PARTIES, (II) CERTIFIES THAT IT HAS AND WILL LIMIT
PARTICIPATION IN THE PLAN TO A SELECT GROUP OF THE EMPLOYER’S MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES, INDEPENDENT CONTRACTORS OR NON-EMPLOYEE DIRECTORS,
AS DETERMINED BY THE EMPLOYER IN CONSULTATION WITH ITS COUNSEL, (III) CERTIFIES
THAT IT HAS AND WILL LIMIT PARTICIPATION TO SATISFY THE ELEMENTS OF IRC SEC.
409A, AND ALL REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER. (IV) ACKNOWLEDGES
THAT NATIONWIDE FINANCIAL AND ITS AFFILIATES MAKES NO REPRESENTATIONS AS TO THE
LEGAL AND TAX EFFECTS ON PARTICIPATING EMPLOYERS OR PARTICIPANTS,
(V) ACKNOWLEDGES RECEIPT OF THE CURRENT PROSPECTUSES FOR ALL INVESTMENT MEDIA
MADE AVAILABLE UNDER THE PLAN, (VI) REPRESENTS THAT IT IS SOLELY RESPONSIBLE FOR
ITS COMPLIANCE WITH APPLICABLE LAWS, INCLUDING FEDERAL AND STATE SECURITIES
LAWS, AND (VII) REPRESENTS THAT EACH PARTICIPANT WITH THE RIGHT TO DIRECT DEEMED
INVESTMENTS UNDER THE PLAN WILL RECEIVE A PROSPECTUS FOR EACH INVESTMENT
REPRESENTING A PLAN DEEMED INVESTMENT.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer (and adopting Affiliated Employers, if any)
hereby cause this Plan to be executed this 30th day of April, 2012.

 

Cumberland Pharmaceuticals Inc.       LOGO [g358671g32f02.jpg]

 

Printed Employer’s Name

     

 

Authorized Signature

     

Rick S. Greene

      Printed Name      

Vice President & Chief Financial Officer

      Print Title

 

Printed Affiliated Employer’s Name

     

 

Authorized Signature

     

 

Printed Name

     

 

Print Title

 

Printed Affiliated Employer’s Name

     

 

Authorized Signature

     

 

Printed Name

     

 

Print Title

 

9



--------------------------------------------------------------------------------

Nationwide® Business Solutions Group

Basic Plan Document

The Nationwide Corporate Incentive Program® Supplemental Executive Retirement
and Savings Plan



--------------------------------------------------------------------------------

Welcome.

Please note before you begin:

 

  •  

We prepared this document for your use with The Nationwide Corporate Incentive
Program® Adoption Agreement

 

  •  

We suggest that you use it only after you consult with your tax and legal
advisors

 

  •  

You should also retain a copy of this document as a part of your plan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS

  

1.1 401(k) REFUND

     5   

1.2 ACCOUNT

     5   

1.3 ADOPTION AGREEMENT

     5   

1.4 AFFILIATE OR AFFILIATES

     5   

1.5 ANNUAL INSTALLMENT ELIGIBILITY AGE

     5   

1.6 BENEFICIARY

     5   

1.7 BOARD

     5   

1.8 CHANGE IN CONTROL

     5   

1.9 CODE

     5   

1.10 COMPENSATION

     6   

1.11 COMPENSATION DEFERRAL CREDIT ACCOUNT

     6   

1.12 COMPENSATION DEFERRAL CREDITS

     6   

1.13 DESIGNATION DATE

     6   

1.14 DISABILITY

     6   

1.15 EFFECTIVE DATE

     6   

1.16 EMPLOYEE

     6   

1.17 EMPLOYER

     6   

1.18 EMPLOYER CONTRIBUTION CREDIT ACCOUNT

     6   

1.19 EMPLOYER CONTRIBUTION CREDITS

     6   

1.20 ENTRY DATE

     6   

1.21 INDEPENDENT CONTRACTOR

     6   

1.22 NON-EMPLOYEE DIRECTOR

     6   

1.23 PERFORMANCE-BASED COMPENSATION

     7   

1.24 PARTICIPANT

     7   

1.25 PARTICIPANT ENROLLMENT AND ELECTION FORMS

     7   

1.26 PLAN

     7   

1.27 PLAN SPONSOR

     7   

1.28 PLAN YEAR

     7   

1.29 RECORDKEEPER

     7   

1.30 RE-DEFERRAL

     7   

1.31 SEPARATION FROM SERVICE

     7   

1.32 SPECIFIED PERIOD DEFERRAL

     7   

1.33 TRUST

     7   

1.34 UNFORESEEABLE EMERGENCY

     7   

1.35 VALUATION DATE

     7   

1.36 YEARS OF SERVICE

     7   

ARTICLE 2: ELIGIBILITY AND PARTICIPATION

  

2.1 REQUIREMENTS

     7   

2.2 CHANGE OF EMPLOYMENT

     8   

ARTICLE 3: CONTRIBUTIONS AND CREDITS

  

3.1 EMPLOYER CONTRIBUTION CREDITS

     8   

3.2 PARTICIPANT COMPENSATION DEFERRAL CREDITS

     8   

ARTICLE 4: ALLOCATION OF FUNDS

  

4.1 ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS

     9   

4.2 ACCOUNTING FOR DISTRIBUTIONS

     9   

4.3 DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS

     9   

4.4 EXPENSES

     10   

ARTICLE 5: ENTITLEMENT TO BENEFITS

  

5.1 SEPARATION FROM SERVICE

     10   

5.2 CHANGE IN CONTROL

     10   

5.3 SPECIFIED PERIOD DEFERRAL DISTRIBUTION

     10   

5.4 UNFORESEEABLE EMERGENCY

     10   



--------------------------------------------------------------------------------

ARTICLE 6: DISTRIBUTION OF BENEFITS

  

6.1 METHOD OF PAYMENT

     10   

6.2 DEATH BENEFITS

     10   

6.3 PROHIBITION ON ACCELERATION OF DISTRIBUTIONS

     11   

6.4 SPECIFIED PERIOD DEFERRAL DISTRIBUTION

     11   

6.5 DISTRIBUTIONS UPON UNFORESEEABLE EMERGENCIES

     11   

6.6 PAYMENT OF INSTALLMENTS

     11   

6.7 DEATH BENEFITS

     11   

6.8 401(k) OFFSET

     11   

6.9 MANDATORY CASH OUT

     11   

6.10 PROHIBITION ON ACCELERATION OF DISTRIBUTIONS

     12   

ARTICLE 7: BENEFICIARIES; PARTICIPANT DATA

  

7.1 DESIGNATION OF BENEFICIARIES

     12   

7.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES

     12   

ARTICLE 8: ADMINISTRATION

  

8.1 ADMINISTRATIVE AUTHORITY

     12   

8.2 UNIFORMITY OF DISCRETIONARY ACTS

     13   

8.3 LITIGATION

     13   

8.4 CLAIMS PROCEDURE

     13   

ARTICLE 9: AMENDMENT

  

9.1 RIGHT TO AMEND

     14   

9.2 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN

     14   

9.3 CHANGES IN LAW AFFECTING TAXABILITY

     14   

ARTICLE 10: TERMINATION

  

10.1 DISTRIBUTION BECAUSE OF INCOME INCLUSION UNDER CODE SECTION 409A

     14   

10.2 TERMINATION AT EMPLOYER’S DISCRETION

  

10.3 TERMINATION DUE TO DISSOLUTION

     14   

10.4 TERMINATION DUE TOCHANGE IN CONTROL

     14   

10.5 SUSPENSION OF DEFERRALS

     14   

10.6 ALLOCATION AND DISTRIBUTION

     14   

10.7 SUCCESSOR TO EMPLOYER

     15   

ARTICLE 11: THE TRUST

     15   

ARTICLE 12: MISCELLANEOUS

  

12.1 LIMITATIONS ON LIABILITY

     15   

12.2 CONSTRUCTION

     15   

12.3 SPENDTHRIFT PROVISION

     16   

12.4 UNSECURED CREDITOR

     16   

12.5 COURT ORDER

     16   

12.6 INSURANCE

     16   

12.7 OFFSET FOR INDEBTEDNESS

     16   

12.8 NO CONTRACT OF EMPLOYMENT

     16   

12.9 NOTICE

     16   



--------------------------------------------------------------------------------

THE NATIONWIDE CORPORATE INCENTIVE PROGRAM®

PROTOTYPE SUPPLEMENTAL EXECUTIVE RETIREMENT AND SAVINGS PLAN BASIC PLAN DOCUMENT

RECITALS

 

A. By executing the attached Adoption Agreement (the “Adoption Agreement”), the
Employer, as identified therein (the “Employer”), has adopted this Nationwide
Corporate Incentive Program Prototype Supplemental Executive Retirement and
Savings Plan (the “Plan”), effective as provided in the Adoption Agreement. The
Plan is intended to be a nonqualified deferred compensation plan that complies
with the provisions of Section 409A of the Code. The Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation benefits for a select group of management or highly compensated
employees under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 and independent contractors.

 

B. The purpose of this Plan is to provide specified benefits and the ability to
defer compensation to certain eligible Employees, Independent Contractors or
Non-Employee Directors who contribute to the growth and well-being of the
Employer.

ARTICLE 1: DEFINITIONS

1.1 401 (k) REFUND means an amount that is in excess of the maximum deferral
allowable for the prior calendar year under the Employer’s qualified plan that
is intended to comply with Section 401 (k) of the Code, and such amount is
distributed to the Participant and included in the income of the Participant for
the year in which it was earned.

1.2 ACCOUNT means a bookkeeping entry in the records of the Employer in which
the amount credited is equal to (a) the sum of the balances credited to a
Participant’s or Beneficiary’s Compensation Deferral Credit Account and Employer
Contribution Credit Account and (b) adjustments for contribution credits,
distributions and deemed income, gains and losses (as determined by the
Recordkeeper, in its discretion) credited thereto or debited therefrom. A
Participant’s or Beneficiary’s Account shall be determined as of the date of
reference.

1.3 ADOPTION AGREEMENT means the Agreement by which this Plan is adopted by and
applied to the Employer.

1.4 AFFILIATE or AFFILIATES shall mean a group of entities, including the
Employer, which constitutes a controlled group of corporations (as defined in
section 414(b) of the Code), a group of trades or businesses (whether or not
incorporated) under common control (as defined in section 414(c) of the Code),
and members of an affiliated service group (within the meaning of section 414(m)
of the Code).

1.5 ANNUAL INSTALLMENT ELIGIBILITY AGE shall mean the age at which the
Participant, upon Separation from Service, shall have the option, pursuant to
the Participant Enrollment and Election Forms, to receive distributions from his
or her Account in annual installments over a period of years, not to exceed 15
years. The Annual Installment Eligibility Age shall be chosen by the Employer in
the Adoption Agreement.

1.6 BENEFICIARY means any person or person so designated in accordance with the
provisions of Article VII.

1.7 BOARD means the board of directors (or similar governing body) of the
Employer or a duly authorized committee thereof.

1.8 CHANGE IN CONTROL will be deemed to have occurred if (1) any one person or
more than one person acting as a group acquires stock of the corporation that
constitutes more than 50% of the total fair market value or total voting power
of the stock of the corporation; (2) within a 12 month period either:

(a) Any one person or more than one person acting as a group acquires ownership
of stock possessing 35% or more of the total voting power of the stock of the
corporation, or

(b) A majority of members of the corporation’s board of directors is replaced by
directors whose appointment or election is not endorsed by a majority or the
board of directors prior to the date of the appointment; or

(3) within a 12 month period any person or more than one person acting as a
group acquires assets from the corporation that have a total gross fair market
value equal to at least 40% of the total gross fair market of all of the
corporation’s assets immediately prior to such acquisition. The gross fair
market value of assets is determined without regard to liabilities associated
with those assets. Transfer of assets by the corporation to related entities
whom they control or are controlled by do not constitute a change in control of
the assets for this purpose.

The Change in Control event must relate to a) the corporation for whom the
Participant is performing services, b) the corporation that is liable for the
payment of the deferred compensation, or c) a corporation that is the majority
shareholder of one of those foregoing corporations, or is in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending with one of the foregoing corporations.

1.9 CODE means the Internal Revenue Code of 1986, as amended from time to time.

 

5



--------------------------------------------------------------------------------

1.10 COMPENSATION means compensation for services performed, including (i) base
salary payable during a Plan Year and (ii) bonuses payable during a Plan Year.
Compensation also includes all fees payable to Independent Contractors and
Non-Employee Directors, including the retainer for service as a member of the
Board or any committees thereof and meeting fees. If designated in the adoption
agreement and pursuant to an election by the Participant that satisfies the
Employer’s elections rules and made in accordance with section 3.2, an amount
equal to the Participant’s “401(k) Refund” shall be deferred from the
Participant’s current year Compensation that is payable in the current or
subsequent pay period in the same calendar year, and credited to the
Participant’s Compensation Deferral Credit Account as a Compensation Deferral
Credit. In no event shall any of the following items be treated as Compensation
hereunder: (i) payments from this Plan or any other Employer nonqualified
deferred compensation plan; (ii) any form of non-cash compensation or benefits,
including short and long term disability payments, group life insurance
premiums, income from the exercise of non-qualified stock options, from the
disqualifying disposition of incentive stock options, or realized upon vesting
of restricted stock or the delivery of shares in respect of restricted stock
units (or other similar items of income related to equity compensation grants or
exercises); (iii) expense reimbursements; (iv) severance payments, or (v) any
other payments or benefits other than normal Compensation as determined by the
plan administrator in its sole discretion. Notwithstanding anything to the
contrary, Compensation shall include amounts deferred on a pre-tax basis under
this Plan, any tax-qualified retirement plan, any Code Section 125 plan, and any
other nonqualified deferred compensation plan of the Employer.

1.11 COMPENSATION DEFERRAL CREDIT ACCOUNT is defined in Section 3.2.

1.12 COMPENSATION DEFERRAL CREDITS is defined in Section 3.2.

1.13 DESIGNATION DATE means every trading day in which a designation of deemed
investments is directed by a Participant pursuant to Section 4.3. The Employer
and/or Recordkeeper may limit said Designation Date as deemed necessary.

1.14 DISABILITY means, with respect to a Participant, that:

(a) such Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

(b) such Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer.

1.15 EFFECTIVE DATE means the effective date of the Plan as set forth in the
Adoption Agreement. Notwithstanding the foregoing, if any amounts have been
credited to the Account of a Participant pursuant to the terms of a prior plan
of the Employer and are subject to Code Section 409A, such amounts shall be
governed by the terms of this Plan to the extent permitted in the Adoption
Agreement.

1.16 EMPLOYEE means, for any Plan Year (or applicable portion thereof), a person
who is a member of a select group of management or highly compensated employees
and who is employed by the Employer.

1.17 EMPLOYER means the for-profit entity and any for-profit affiliate employers
named in the Adoption Agreement and their successors and assigns unless
otherwise herein provided, or any other for profit entity which, with the
consent of the Employer, or its successors or assigns, assumes the Employer’s
obligations hereunder, or any other for profit entity which agrees, with the
consent of the Employer, to become a party to the Plan.

1.18 EMPLOYER CONTRIBUTION CREDIT ACCOUNT is defined Section 3.1.

1.19 EMPLOYER CONTRIBUTION CREDITS is defined in Section 3.1.

1.20 ENTRY DATE means the first day of the pay period following the date on
which the Employee, Independent Contractor and Non-Employee Director first
becomes a Participant.

1.21 INDEPENDENT CONTRACTOR means an individual in the service of the Employer
if the relationship between the individual and the Employer is not the legal
relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon his or her Separation from Service with the
Employer. An Independent Contractor shall include a director of the Employer who
is not an Employee.

1.22 NON-EMPLOYEE DIRECTOR means a member of the Board who is not employed by
the Employer.

 

6



--------------------------------------------------------------------------------

1.23 PARTICIPANT means any Employee, Independent Contractor, or Non-Employee
Director designated in accordance with the provisions of Article II who is or
may become (or whose Beneficiaries may become) eligible to receive a benefit
under the Plan.

1.24 PARTICIPANT ENROLLMENT AND ELECTION FORMS shall include any form or manner
acceptable to the Recordkeeper, whether electronic via website access or through
submission of enrollment forms, in which a Participant elects to defer
Compensation hereunder and to which the Participant makes certain other
elections and designations as required thereof.

1.25 PERFORMANCE BASED COMPENSATION means Compensation where the amount of, or
entitlement to, the Compensation is contingent on the satisfaction of pre
established organizational or individual performance criteria relating to a
performance period of at least twelve months in which the Participant performs
services. Organizational or individual performance criteria are considered
pre-established if established in writing at least 90 days after the
commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. A Participant’s Compensation will be considered Performance-Based
Compensation only if the Participant performs services continuously from a date
no later than the date upon which the performance criteria for such compensation
are established through the date upon which the Participant makes a deferral
election for such compensation. Performance-Based Compensation may include
payments based upon subjective performance criteria in accordance as provided in
regulations and administrative guidance promulgated under Code Section 409A.

1.26 PLAN means the nonqualified deferred compensation plan, as amended from
time to time, and as evidenced by both this Basic Plan Document and the Adoption
Agreement.

1.27 PLAN SPONSOR means the first named Employer in the Adoption Agreement who
has the right and responsibility to (a) amend the Plan, (b) administer the Plan
and interpret its terms and (c) consent to the adoption of the Plan by new
adopting Employers.

1.28 PLAN YEAR means the calendar year.

1.29 RECORDKEEPER means the organization with which the Employer contracts to
perform record keeping services hereunder, and its successor and/or assigns.

1.30 RE-DEFERRAL means the extension of the time of distribution and/or a change
in the form of the payment for that particular deferral, after a Specified
Period Deferral is elected by the Participant. The election to extend and/or
change may be made no later than 12 months prior to the originally scheduled
distribution. The minimum time period for a re deferral must be at least five
(5) years from the date the payment would have been made. Re-deferrals will not
become effective until the date that is 12 months after the date that the
re-deferral election is made.

1.31 SEPARATION FROM SERVICE for any Participant means the Participant’s
termination and separation from service with each Employer and its Affiliates
for any reason, as determined in accordance with Code Section 409A and any
guidance promulgated thereunder. For purposes of the Plan, the employment
relationship between an Employee and the Employer is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee’s right to reemployment is provided either by
statue or contract. If the Participant is an Independent Contractor or
Non-Employee Director, the contractual relationship is treated as continuing
intact if the Participant anticipates a renewal of the contract or becomes an
Employee.

1.32 SPECIFIED PERIOD DEFERRAL means, if permitted in the Adoption Agreement, a
deferral of Compensation to a specified date pursuant to Section 5.3.

1.33 TRUST means the trust (if any) established pursuant to the agreement by and
between the Employer and a qualified trustee pursuant to Article 11.

1.34 UNFORESEEABLE EMERGENCY is a severe financial hardship (as defined in Code
Section 409A) to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of the events beyond the control of the Participant. Distributions
arising out of an unforeseeable emergency are limited to an amount needed to
satisfy the emergency plus any taxes reasonably anticipated because of the
distribution.

1.35 VALUATION DATE means the last day of each Plan Year and any other date or
dates that the Recordkeeper, in its sole discretion, reasonably chooses to treat
as a Valuation Date.

1.36 YEARS OF SERVICE means the number of consecutive 12 month periods, either
before or after the Effective Date if so elected by the Employer in the Adoption
Agreement, during which a Participant is employed or serves as an Employee,
Independent Contractor or Non-Employee Director of the Employer.

ARTICLE 2 ELIGIBILITY AND PARTICIPATION

2.1 REQUIREMENTS. The Employer may, in its discretion, determine which
Employees, Independent Contractors, and Non-Employee Directors, shall become
Participants in the Plan.

Participation in the Participant Compensation Deferral Credit feature of the
Plan is voluntary. In order to participate in the Participant Compensation
Deferral Credit feature of the Plan, an Employee must make written application
in such manner as may be required by Section 3.2 and by the Employer, and must
agree to make Compensation Deferral Credits as provided in Article III. A
Participant who fails to satisfy these requirements shall not be eligible to
participate in the Participant Compensation Deferral Credit program for such
Plan Year.In the event that a Participant whose employment has been terminated
is subsequently re employed by the Employer, he or she shall become a
Participant in accordance with the provisions of this Section 2.1. In the event
that a Participant whose services as an Independent Contractor or Non-Employee
Director has been terminated is subsequently contracted by the Employer for
further services, he or she shall become a Participant in accordance with the
provisions of this Section 2.1.

 

7



--------------------------------------------------------------------------------

2.2 CHANGE OF EMPLOYMENT. During any period in which a Participant remains in
the employ of, or continues to maintain an independent contractor relationship
with or continues to serve on the Board of, the Employer, but either (a) ceases
to be a member of a select group of management or highly compensated employees
or (b) fails to be eligible to participate in this Plan, he or she shall not be
eligible to make Compensation Deferral Credits hereunder or to receive Employer
Contribution Credits hereunder with respect to Compensation earned after the
last day of the Plan Year (or such earlier time as may be required unless
prohibited by Code Section 409A) unless and until the Employer determines that
the Employee, Independent Contractor, or Non-Employee Director is eligible to
participate again in the Plan.

ARTICLE 3: CONTRIBUTIONS AND CREDITS

3.1 EMPLOYER CONTRIBUTION CREDITS. If the Employer elects in the Adoption
Agreement to make Employer Contribution Credits under the Plan, there shall be
established and maintained a separate Employer Contribution Credit Account in
the name of each Participant who is selected by the Employer to receive Employer
Contribution Credits. The election in the Adoption Agreement to make Employer
Contribution Credits permits, but does not require, the Employer to credit any
amount it desires to any Participant’s Employer Contribution Credit Account for
any Plan Year. The amount to be credited or debited, as applicable, to an
Employer Contribution Credit Account shall include a) amounts equal to the
Employer’s Contribution Credits and b) any deemed earnings, gains or losses
allocated to the account.

For purposes of this Section 3.1, the Employer Contribution Credits with respect
to a Participant for a particular Plan Year shall be an amount equal to the
amount specified by the Employer to the Recordkeeper for the Plan Year. The
amount credited to a Participant’s Employer Contribution Credit Account in a
Plan Year may (a) differ from the amount credited to another Participant’s
Employer Contribution Credit Account for that Plan Year, (b) differ from the
amount credited to the Participant’s Employer Contribution Credit Account in any
prior Plan Year, and (c) be equal to zero.

For each Plan Year, the Participant’s Employer Contribution Credit Account shall
be credited or debited, as applicable, as of each Valuation Date. The amount of
deemed earnings, gains or losses to be credited or debited shall be as
determined under Article IV. The Recordkeeper shall have the discretion to
allocate such deemed income, gains and losses among Employer Contribution Credit
Accounts pursuant to such allocation rules as the Recordkeeper deems to be
reasonable and administratively practicable.

3.2 PARTICIPANT COMPENSATION DEFERRAL CREDITS. In accordance with rules
established by the Employer, including the Participant Enrollment and Election
Form, a Participant may elect to defer Compensation (including any Non-Employee
Director retainers) that is due to be earned and would otherwise be paid to the
Participant. The Participant may express the amount to be deferred as a lump sum
or a fixed periodic dollar amount(s) or percentage(s) of Compensation; provided,
however, that any Participant electing to defer Compensation hereunder for a
given Plan Year must elect to defer at least one percent (1%) of his or her
Compensation or five thousand dollars ($5,000), whichever is greater, for the
Plan Year. Amounts so deferred will be considered a Participant’s “Compensation
Deferral Credits.”

To participate in the Compensation Deferral Credit program for a Plan Year, a
Participant must satisfy the Employer’s election rules, including the execution
of the Participant Enrollment and Election Forms, by December 31 of the calendar
year preceding such Plan Year, or by any earlier deadline that the Employer may
establish. Subsequent elections, or initial elections that do not meet the
requirements below, regarding Compensation Deferral Credits or modifications to
the amount of Compensation Deferral Credits must be made by December 31 of the
calendar year before the Plan Year in which the subsequent election or
modification is to be effective. Notwithstanding the foregoing, if an Employee,
Independent Contractor, or Non-Employee Director first becomes a Participant
during a Plan Year, the Participant may participate in the Compensation Deferral
Credit program only if the Participant satisfies the Employer’s election rules,
including the execution of the Participant Enrollment and Election Forms, no
later than 30 days after the date of becoming a Participant. In such a case, the
Participant’s election to defer Compensation as part of the Compensation
Deferral Credit program will be effective only with respect to Compensation for
services performed after the election and deferred in a manner consistent with
the requirements of Code Section 409A. Subsequent elections to modify the amount
of a Compensation Deferral Credit must be made by December 31 of the calendar
year before the Plan Year in which the modified Compensation Deferral Credit is
to be effective.

In the case of a deferral of Performance-Based Compensation, the election must
be made no later than 6 months prior to the end of the performance period.

If the Employer has a fiscal year other than the calendar year, Compensation
relating to service in the fiscal year of the Employer (such as a bonus based on
the fiscal year of the Employer), of which no amount is paid or payable during
the fiscal year, may be deferred at the Participant’s election only if the
election to defer is made not later than the close of the Employer’s fiscal year
next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

 

8



--------------------------------------------------------------------------------

There shall be established and maintained by the Recordkeeper a separate
Compensation Deferral Credit Account in the name of each Participant who has
elected to participate in the Compensation Deferral Credit feature of the Plan,
to which shall be credited or debited: a) amounts equal to the Participant’s
Compensation Deferral Credits and b) amounts equal to any deemed income, gains
and losses (to the extent realizable, based upon deemed fair market value of the
Account’s deemed assets, as determined by the Recordkeeper, in its discretion)
attributable or allocable thereto.

The Board may in its discretion establish policies rules and procedures
consistent with the requirements of Code Section 409A to govern the manner in
which Participant Compensation Deferral Credits may be made.

ARTICLE 4: ALLOCATION OF FUNDS

4.1 ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to such
limitations as may from time to time be required by law, imposed by the Employer
or Recordkeeper or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the Plan
Sponsor or Recordkeeper, prior to the date on which a direction will become
effective for each Designation Date, the Participant shall have the right to
direct the Employer as to how amounts in his or her Account and held by the
Employer, an agent of the Employer, or trustee under the Trust, whichever
applies, shall be measured for account gains and losses. The Employer may, but
is not required to, direct an agent of the Employer or trustee of the Trust to
invest any assets held under the Trust or by the Plan Sponsor on behalf of the
Participant pursuant to the performance measurement directions the Employer
properly has received from the Participant. The value of the Participant’s
Account shall be equal to the value of the performance measurements specified by
the Participant as if the Employer had so invested the Account. As of each
Valuation Date of the assets held under the Plan, the Participant’s Account will
be credited or debited by the performance measurements to reflect the
Participant’s Plan Account. The Participant’s Plan Account will be credited or
debited with the increase or decrease in the performance measurements, as
follows. As of each Valuation Date, an amount equal to the net increase or
decrease in performance measurements (as determined by the Employer or
Recordkeeper) within the Account since the preceding Valuation Date shall be
allocated among all Participants’ Accounts deemed to be invested performance
measurement in accordance with the ratio which the portion of the Account of
each Participant which is deemed to be invested within that performance
measurement, determined as provided herein, bears to the aggregate of all
amounts deemed to be invested within that performance measurement.

4.2 ACCOUNTING FOR DISTRIBUTIONS. Notwithstanding any other provision, as of the
date of any distribution hereunder, the distribution made hereunder to the
Participant or his/her Beneficiary or Beneficiaries shall be charged to such
Participant’s Account. Such amounts shall be charged on a pro rata basis against
the investments of the Plan in which the Participant’s Account is deemed to be
invested.

4.3 DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such limitations as
may from time to time be required by law, imposed by the Employer or
Recordkeeper or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Employer or
Recordkeeper, prior to the date on which a direction will become effective
investment direction for each Designation Date, each Participant may communicate
to the Employer a direction as to how his or her Plan Accounts should be
measured for performance among such categories of performance measurements as
may be made available by the Employer hereunder. Such direction shall designate
the percentage (in any whole percentage multiples) of each portion of the
Participant’s Plan Accounts which is requested to be invested in such categories
of performance measurements, and shall be subject to the following rules:

(a) Any initial or subsequent performance measurement direction shall be in or
on a form acceptable to the Employer and Recordkeeper and shall be effective as
of the next Designation Date which shall be the next available market trading
day. The Participant may, if permitted by the Employer and the Recordkeeper,
make a performance measurement direction for his or her existing Account balance
as of the Designation Date and a separate performance measurement direction for
contribution credits occurring after the Designation Date.

(b) All amounts credited to the Participant’s Account shall be measured for
gains and losses in accordance with the then effective performance measurement
direction and shall continue indefinitely as provided in the Participant’s most
recent Participant Enrollment and Election Form, or other form specified by the
Employer. As of the effective date of any new performance measurement direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated performance measurements according to the percentages
specified in the new performance measurement direction. The new performance
measurement direction will remain effective until a subsequent performance
measurement direction is filed and becomes effective.

(c) If the Employer or Recordkeeper receives an initial or revised performance
measurement direction which it deems to be incomplete, unclear or improper, the
Participant’s performance measurement direction then in effect shall remain in
effect until the next Designation Date, unless the Employer and Recordkeeper
provide for, and permits the application of, corrective action prior thereto. In
the case of a deficiency in an initial performance measurement direction, or if
the Participant has not made an initial performance measurement direction, the
Participant’s Account shall be allocated to the lowest risk investment option
for measuring Account gains and losses, as determined by the Board in its sole
discretion.

(d) If the Recordkeeper possesses at any time directions as to the performance
measurement of less than all of a Participant’s Account, the Participant shall
be deemed to have directed that the undesignated portion of the Account be
deemed to be measured in a money market, fixed income or similar fund made
available under the Plan, as determined by the Recordkeeper in its discretion.

(e) Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to hold harmless the Employer and the Recordkeeper and their
agents and representatives from any losses or damages of any kind relating to
the performance measurement of the Participant’s Account hereunder.

(f) Each reference in this Section to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary.

 

9



--------------------------------------------------------------------------------

4.4 EXPENSES. Expenses, including taxes and administrative fees, allocable to
the administration or operation of an Account maintained under the Plan (as
determined by the Employer in its discretion) shall be paid by the Employer.

ARTICLE 5: DISTRIBUTION EVENTS AND CONDITIONS

5.1 SEPARATION FROM SERVICE. If the Participant has a Separation from Service
for any reason including death and Disability, the Participant’s Compensation
Deferral Credit Account at the date of such separation shall be valued based on
the last Valuation Date and shall be payable according to the provisions of
Article 6. In addition, if the Participant’s Separation from Service is because
of death or Disability, the Participant’s Employer Contribution Credit Account
at the date of such separation shall be fully vested, valued based on the last
Valuation Date and payable according to the provisions of Article 6. If the
Participant’s Separation from Service is for any reason other than death or
Disability, and the Employer selects in the Adoption Agreement to have Employer
Contribution Credit Accounts subject to a vesting schedule, the Participant’s
Employer Contribution Credit Account at the date of such separation shall be
vested based on applying the vesting schedule chosen in the Adoption Agreement.
Any unvested portion shall be forfeited to the Employer.

1 CHANGE IN CONTROL. The Employer may choose, per the Adoption Agreement, to
(a) have Participants become fully vested in their Account balances upon a
Change in Control and (b) allow Participants to receive a distribution of their
vested Account balances upon a Change in Control. The Participant’s Account
shall be valued based on the last Valuation Date before the Change in Control.
If the Employer makes a payment designation, each Participant’s Account shall be
paid in the manner provided in Article 2.

5.3. SPECIFIED PERIOD DEFERRALS. If the Employer designates in the Adoption
Agreement that a Participant may make Specified Period Deferral elections, a
Participant may designate in the Participant Enrollment and Election Forms to
have his or her Compensation Deferral Credit Account for the specific Plan Year
distributed as the Participant’s Specified Period Deferral distribution.
Distributions of the amount of the Specified Period Deferral shall be made in
the form provided in Article 6.

5.4 UNFORESEEABLE EMERGENCY. In the event of an unforeseeable emergency of the
Participant, as defined in Section 1.33, the Participant may apply to the
Employer for the distribution of all or any part of his or her then vested
Account. The Employer shall consider the circumstances of each such case, and
the best interests of the Participant and his or her family, and shall have the
right, in its sole discretion, to direct a distribution of all or part of the
amount requested, or to refuse to allow any distribution. Any payment that a
Participant is entitled to because of an Unforeseeable Emergency shall be
governed by Article 6.

ARTICLE 6: DISTRIBUTION OF BENEFITS

6.1 MEDIUM OF PAYMENT. All payment under the Plan shall be made in cash, subject
to any federal, state, or local income tax or other withholding that may be
required.

6.2 SEPARATION FROM SERVICE ACCOUNT DISTRIBUTIONS. If the Participant has a
Separation from Service, the Participant’s Employer will pay the amount equal to
the Participant’s Account, as valued under Section 5.1, in either a lump sum or,
if provided in the Adoption Agreement, annual installments ranging from two to
fifteen years. The form of payment shall be determined by both the Employer’s
elections in the Adoption Agreement and the Employee’s deferral elections
pursuant to the Participant Enrollment and Election Forms. If a Participant is
permitted to elect a form of payment and fails to designate properly the form of
payment, such payment will be made in a lump sum. Regardless of the timing and
form of payment chosen, the first such payment shall be made on, or as close to
as administratively feasible, the date of Separation from Service.
Notwithstanding the foregoing, if the Participant’s Separation from Service
occurs prior to obtaining the Annual Installment Eligibility Age designated in
the Adoption Agreement, the Participant’s Compensation Deferral Credit Account,
and any vested amounts of the Participant’s Employer Contribution Credit Account
as provided in Section 5.1 and 6.7 as applicable, shall be paid in a lump sum as
soon as administratively feasible. Also notwithstanding the foregoing, if the
Participant is deemed a key employee of a publicly traded corporation as defined
in Internal Revenue Code Section 416(i)(1), no payment may be made earlier than
six months after the date of the Participant’s Separation from Service.

 

10



--------------------------------------------------------------------------------

6.3 CHANGE IN CONTROL ACCOUNT DISTRIBUTIONS. If the Employer has chosen, per the
Adoption Agreement, to distribute the Participant’s Account balance at the date
of any event that is defined as a Change in Control under the Plan, the
Participant’s vested Account balance at the date of such Change in Control shall
be payable in a lump sum as soon as administratively practicable after the
Change in Control.

6.4 SPECIFIED PERIOD DEFERRAL DISTRIBUTION. The Employer shall pay a Participant
who is entitled to a Specified Period Deferral distribution the amount of such
Specified Period Deferral in either a lump sum or, if provided for in the
Adoption Agreement in annual installments ranging from two to fifteen years. In
no event may a Specified Period Deferral distribution be made prior to two years
following the Plan Year in the deferral of the Participant. The form of payment
shall be specified in the Participant’s Enrollment and Election Forms, but if no
such election is made the amount shall be distributed in a lump sum.
Distributions of Specified Period Deferrals shall commence at the later of the
date specified by the Participant or the date specified in the Adoption
Agreement. If the Participant elects to receive Specified Period Deferral
distributions in annual installment payments, the payment of each annual
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s Account pursuant
to Article 4. Such adjustment shall be made by dividing the balance in the Plan
Year account on such date by the number of annual installments remaining to be
paid hereunder; provided that the last annual installment due under the Plan
shall be the entire amount credited to the Plan Year account on the date of
payment. Notwithstanding the foregoing, if a Participant Separates from Service
prior to the date on which the entire balance in the Plan Year account has been
distributed, the balance in the Plan Year account on such date shall be
distributed to the Participant in the same manner and at the same time as the
balance in the Account is distributed under Section 6.2.

6.5 DISTRIBUTIONS UPON UNFORESEEABLE EMERGENCIES. Upon the Employer’s
determination to grant a Participant’s request to receive a distribution due to
an Unforeseeable Emergency, the Employer shall make the appropriate distribution
to the Participant from amounts held by the Employer in respect of the
Participant’s Account. Once the Employer grants a Participant’s request for a
distribution due to an Unforeseeable Emergency, the election to defer
compensation pursuant to section 3.2 will be terminated. After such termination,
the participant may later elect to defer compensation according to section 3.2.
In no event shall the aggregate amount of the distribution exceed the lesser of
a) the full value of the Participant’s vested Account or b) the amount
determined by the Employer to be necessary to alleviate the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such an unforeseeable emergency is or may be relieved through
reimbursement or compensation by insurance, liquidation of the Participant’s
assets (to the extent the liquidation of such assets would itself cause a severe
financial hardship, or otherwise), and cancellation of compensation deferral
credits upon payment due to an unforeseeable emergency.

6.6 PAYMENT OF INSTALLMENTS. If the whole or any part of a payment to be made
under this Article 6 by the Employer is to be in installments, any unpaid
installment amounts shall continue to be deemed to be invested pursuant to
Article 4 under such procedures as the Employer may establish. Any deemed
income, gain or loss attributable thereto (as determined by the Recordkeeper, in
its discretion) shall be reflected in the installment payments, in such manner
as the Recordkeeper shall determine.

6.7 DEATH AND DISABILITY BENEFITS AND VESTING CONDITIONS. If a Participant’s
Separation from Service is due to death or Disability, he or she shall become
fully vested in his or her Account. If a Participant dies prior to the full
payment of his or her Account, the remaining value of the Participant’s Account
shall be paid in a lump sum to the person or persons designated in accordance
with Section 7.1.

In addition, if the Employer has elected in the Adoption Agreement to provide
Participants with an additional twenty-five thousand dollar ($25,000)
supplemental benefit and the Participant had fulfilled any additional
requirements imposed by the Employer in its discretion for the receipt of the
same, upon a Participant’s death prior to the full payment of his or her
Account, the person or persons designated in accordance with Section 7.1 shall
receive an additional payment of twenty five thousand dollars ($25,000) over and
above the payment of the Account. Said supplemental benefit shall be paid to the
named beneficiary in a lump sum, as soon as administratively feasible.

6.8 401(k) OFFSET. If the employer has chosen, per the adoption agreement, to
include a 401(k) offset feature in the plan, then the Participant may elect to
have amounts deferred under this Plan contributed to the Employer’s qualified
profit sharing plan as described in Code Section 401(k) (the 401(k) plan). The
Employer for each plan year, but no later than March 15 of the next calendar
year, shall, with respect to the 401(k) plan, calculate the maximum amount of
elective salary deferrals that may be contributed to the Participant’s 401(k)
account for the Plan year. The smaller of the amount calculated or the
Participant’s compensation deferral for the plan year will be transferred from
this Plan to the 401(k) plan as an elective deferral consistent with the
Participant’s election. Such transfer will be made no later than March 15 of the
year in which the maximum amount of elective salary deferral is calculated. The
Participant’s election to have this amount contributed to the 401(k) plan shall
satisfy the Employer’s election rules for compensation deferral credits as
outlined in section 3.2 of this Plan document.

6.9 MANDATORY CASHOUT. If the employer has chosen, per the adoption agreement,
to require the termination of the Participant’s entire interest in their Account
through a mandatory cashout, then the Participant’s Account shall be payable in
a lump sum. The payment must result in the complete termination of the
Participant’s entire vested account balance under the plan, and such lump sum
payment cannot be greater than the applicable dollar amount under section
402(g)(1)(B).

 

11



--------------------------------------------------------------------------------

6.10 PROHIBITION ON ACCELERATION OF DISTRIBUTIONS. The time or schedule for
payment of any distribution under the Plan may not be accelerated, except as set
forth in this Plan and permitted under Code Section 409A and any guidance
promulgated thereunder.

ARTICLE 7: BENEFICIARIES; PARTICIPANT DATA

7.1 DESIGNATION OF BENEFICIARIES. Each Participant from time to time may
designate via the Recordkeeper’s website, any person or persons (who may be
named contingently or successively) to receive such benefits as may be payable
under the Plan upon the Participant’s death, and such designation may be changed
from time to time by the Participant by filing a new designation through the
Participant’s online Account. Each designation will revoke all prior
designations by the same Participant, and will be effective only when filed
electronically with the Recordkeeper during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Employer,
in its sole discretion, may distribute such payment to the Participant’s estate
without liability for any tax or other consequences which might flow therefrom,
or may take such other action as the Employer deems to be appropriate.

7.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer’s records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Employer shall not be obliged
to search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address. If the Employer notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Employer within three (3) years thereafter, except as
otherwise required by law, if the Participant’s spouse or surviving spouse is
then living, the Employer shall direct distribution of such amount to the
Participant’s spouse or surviving spouse, and, if the Participant has died and
then has no surviving spouse, the Employer shall direct distribution of such
amount to the Participant’s estate and, if the Participant has not died, the
entirety of the Participant’s Account not then paid shall be forfeited to the
Employer, and such distribution or forfeiture shall discharge the Employer’s
obligations to any such unlocated Participant or Beneficiary. If a benefit
payable to an unlocated Participant or Beneficiary is reasonably determined by
the Employer to be subject to escheat pursuant to applicable state law, the
Employer shall not be liable to any person for any payment made in accordance
with such law.

ARTICLE 8: ADMINISTRATION

8.1 ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided herein,
the Plan Sponsor (itself or through the Recordkeeper as the Plan Sponsor’s
agent) shall have the sole responsibility for and the sole control of the
operation and administration of the Plan, and shall have the power and authority
to take all action and to make all decisions and interpretations which may be
necessary or appropriate in order to administer and operate the Plan, including,
without limiting the generality of the foregoing, the power, duty and
responsibility to:

(a) Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Eligible Employees, Participants
and Beneficiaries, and their respective benefits, and to remedy any ambiguities,
inconsistencies or omissions in the Plan.

(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations with respect to the eligibility of any Eligible Employee
as a Participant and make determinations concerning the crediting and
distribution of Plan Accounts.

(e) Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Plan Sponsor shall be entitled
to rely conclusively upon, and shall be fully protected in any action or
omission taken by it in good faith reliance upon, the advice or opinion of such
firms or persons. The Plan Sponsor shall have the power and authority to
delegate from time to time by written instrument all or any part of its duties,
powers or responsibilities under the Plan, both ministerial and discretionary,
as it deems appropriate, to any person or committee, and in the same manner to
revoke any such delegation of duties, powers or responsibilities, including the
power to delegate any administrative and/or recordkeeping functions as are
required to be performed under the Plan to the Recordkeeper, subject to the
Recordkeeper’s acceptance of such responsibility. Any action of such person or
committee in the exercise of such delegated duties, powers or responsibilities
shall have the same force and effect for all purposes hereunder as if such
action had been taken by the Plan Sponsor. Further, the Plan Sponsor may
authorize one or more persons, including the Recordkeeper, to execute any
certificate or document on behalf of the Plan Sponsor, in which event any person
notified by the Plan Sponsor of such authorization shall be entitled to accept
and conclusively rely upon any such certificate or document executed by such
person as representing action by the Plan Sponsor until such third person shall
have been notified of the revocation of such authority.

 

12



--------------------------------------------------------------------------------

If the Recordkeeper is delegated any administrative or recordkeeping authority
by the Plan Sponsor hereunder, the Recordkeeper shall use ordinary care and
diligence in the performance of its duties pertaining to the Plan, but, except
to the extent required by law, the Recordkeeper shall not incur any liability:
(i) by virtue of any contract, agreement, bond or other instrument made or
executed by it or on its behalf as delegatee of the Plan Sponsor; (ii) for any
act or failure to act, or any mistake or judgment made, by it with respect to
the business of the Plan, unless resulting from its gross negligence or willful
misconduct; or (iii) for the neglect, omission or wrong doing of any other
person or firm employed or retained by the Plan Sponsor.

The Plan Sponsor and each Employer shall employ its own legal and tax advisors.

The Plan Sponsor and each Employer shall indemnify and hold harmless the
Recordkeeper and Nationwide® Financial Services and their officers, directors,
employees and other representatives, and the successors and assigns of the
foregoing (any one of which hereinafter is referred to as an “Indemnified
Person”) from the effects and consequences of the Indemnified Person’s acts,
omissions and conduct in its official capacity with respect to the Plan, except
to the extent that such effects and consequences shall result from the
Indemnified Person’s own willful misconduct or gross negligence. This
indemnification will protect an Indemnified Person from all losses, claims,
damages, liabilities and expenses incurred by an Indemnified Person (including
reasonable fees and disbursements of counsel) which (i) are related to or arise
out of a) actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Plan Sponsor or b) actions
taken or omitted to be taken by an Indemnified Person with the Plan Sponsor’s
consent or in conformity with the Plan Sponsor’s actions or omissions;
(ii) arise out of changes in investments initiated by the Employer, such as
losses incurred while Plan assets are being transferred; or (iii) are otherwise
related to or arise out of the Indemnified Person’s activities on behalf of the
Employer. The Employer will reimburse an Indemnified Person within 30 days for
all expenses (including fees and disbursements of counsel) as they are incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such action or claim, whether or not in connection with pending or
threatened litigation.

In addition, if an Indemnified Person’s services are required, including
deposition, expert testimony, related meetings, conferences and preparation time
for such events, whether by agreement or subpoena by any party in litigation in
which an Indemnified Person’s services may be relevant, Employer shall pay the
Indemnified Person’s then current hourly rate for the Indemnified Person(s)
involved. If an Indemnified Person is engaged by the Employer in one or more
additional capacities, and the terms of this Plan or any additional agreement
may be embodied in one or more separate written agreements, this indemnification
shall apply to the original Plan and any such additional agreement shall remain
in full force and effect following the completion or termination of this Plan.

8.2 UNIFORMITY OF DISCRETIONARY ACTS. Whenever in the administration or
operation of the Plan discretionary actions by the Plan Sponsor are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

8.3 LITIGATION. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

8.4 CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a
“Claimant”) shall present the claim, in writing, to the Plan Sponsor, and the
Plan Sponsor shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

(a) The specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based;

(b) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and

(c) An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review and exhaustion of all administrative remedies under the
Plan.

The written notice denying or granting the Claimant’s claim shall be provided to
the Claimant within 60 days after the Employer’s receipt of the claim, unless
special circumstances require an extension of time for processing the claim. If
such an extension is required, written notice of the extension shall be
furnished by the Plan Sponsor to the Claimant within the initial 60 day period
and in no event shall such an extension exceed a period of 60 days from the end
of the initial 60 day period. Any extension notice shall indicate the special
circumstances requiring the extension and the date on which the Employer expects
to render a decision on the claim.

Any Claimant (or such Claimant’s authorized representative) whose claim is
denied may, within 60 days after the Claimant’s receipt of notice of the denial
request a review of the denial by notice given, in writing, to the Employer.
Upon such a request for review, the claim shall be reviewed by the Plan Sponsor
(or its designated representative) which may, but shall not be required to,
grant the Claimant a hearing. In connection with the review, the Claimant may
have representation, may examine pertinent documents, and may submit in writing
comments, documents, records and other information relating to the claim. A
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to his
or her claim.

 

13



--------------------------------------------------------------------------------

The decision on review normally shall be made within 30 days of the Employer’s
receipt of the request for review. If an extension of time is required due to
special circumstances, the Claimant shall be notified, in writing, by the Plan
Sponsor, within the initial 30 day period, and the time limit for the decision
on review shall be extended to 90 days. Any extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Employer expects to render the decision on review. The decision on review shall
be in writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall also state that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant’s claim, and
shall include a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA. The written decision on review shall be given to the
Claimant within the 30 day (or, if applicable, the 90 day) time limit discussed
above. All decisions on review shall be final and binding with respect to all
concerned parties.

ARTICLE 9: AMENDMENT

9.1 RIGHT TO AMEND. The Plan Sponsor, by written instrument executed by the Plan
Sponsor, shall have the right to amend the Plan by making changes to previous
elections in the Adoption Agreement, at any time and with respect to any
provisions thereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall cause a Participant or a Beneficiary to receive a reduction in his or her
vested Account balance prior to the date of the amendment.

9.2 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Plan Sponsor specified
as having the power to amend the Plan in the Adoption Agreement at any time,
retroactively if required, if found necessary, in the opinion of the Plan
Sponsor, in order to ensure that the Plan (a) is characterized as a “top hat”
plan of deferred compensation maintained for a select group of management or
highly compensated employees as described under ERISA sections 201(2),
301(a)(3), and 401(a)(1), (b) complies with Code Section 409A and (c) conforms
with the provisions and requirements of any applicable law (including ERISA and
the Code). No such amendment shall be considered prejudicial to any interest of
a Participant or a Beneficiary hereunder.

9.3 CHANGES IN LAW AFFECTING TAXABILITY. In the event of any change in any law,
including the issuance of additional guidance under Code Section 409A, after the
Effective Date that is contrary to any Plan provision (“Change in Law”), the
Plan Sponsor, as of the effective date of the Change in Law, will operate the
Plan in conformance therewith and will disregard any inconsistent Plan
provision. To the extent that compliance therewith is required to maintain the
Plan’s compliance with Code Section 409A or any other applicable law, such
Change in Law is deemed to be incorporated by reference into the Plan and to
supersede any contrary provision during any period in which the Plan is
permitted to comply operationally with the Change in Law and before a formal
Plan amendment is required.

ARTICLE 10: TERMINATION

10.1 DISTRIBUTION BECAUSE OF INCOME INCLUSION UNDER CODE SECTION 409A. If any
portion of a Participant’s Account under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirements of Code Section 409A and related Treasury guidance, the
Participant may petition the Board for a distribution of that portion of his or
her Account that is required to be included in his or her income. Upon the grant
of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the portion of his or her Account required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance, which amount
shall not exceed the Participant’s unpaid vested Account balance under the Plan.
If the petition is granted, such distribution shall be made within 90 days of
the date when the Participant’s petition is granted. Such a distribution shall
affect and reduce the Participant’s benefits to be paid under this Plan.

10.2 TERMINATION AT PLAN SPONSOR’S DISCRETION. Any accelerated distribution
required due to the Plan Sponsor’s exercise of its right to terminate the plan
under this section will be respected if the Plan Sponsor 1) terminates all plans
of the same type with respect to all employees; 2) make no payments within 12
months of plan termination other than those otherwise payable under the terms of
the plan absent a termination; 3) distribute all amounts payable under the plan
within 24 months of plan termination; and 4) not adopt a new plan or arrangement
for a period of five years following the date of plan termination.

10.3 TERMINATION DUE TO DISSOLUTION. Any accelerated distribution required due
to the plan termination as a result of dissolution of the employer will be
included in the employee’s income in the latest of: calendar year of plan
termination; calendar year in which an amount is no longer subject to
substantial risk of forfeiture; or calendar year in which the payment is
administratively practicable.

10.4 TERMINATION DUE TO CHANGE IN CONTROL. Any accelerated distribution required
due to plan termination as a result of change in control pursuant will be
respected only if all substantially similar plans of the Employer are terminated
and all participants in the plan and all substantially similar plans are
required to receive all amounts of deferred compensation within 12 months of the
date of the terminated plans. Notwithstanding anything in the plan to the
contrary any termination and accelerated distribution required due to
termination will be consistent with the requirements of Code Section 409A and
related Treasury guidance.

10.5 SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than Compensation
Deferral Credits or Employer Contribution Credits, during the period of the
suspension, in which event payments hereunder will continue to be made during
the period of the suspension in accordance with Articles V and VI.12

 

14



--------------------------------------------------------------------------------

10.6 ALLOCATION AND DISTRIBUTION. This Section shall become operative on a
complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by a terminating Employer, but only with respect to that portion of
the Plan attributable to the Participants to whom the partial termination is
applicable. Upon the effective date of any such event, notwithstanding any other
provisions of the Plan, no persons who were not theretofore Participants shall
be eligible to become Participants, the value of the interest of all
Participants and Beneficiaries shall be determined and, after deduction of
estimated expenses in liquidating and, if applicable, paying Plan benefits, paid
to them as soon as is practicable after such termination.

10.7 SUCCESSOR TO EMPLOYER. Any for profit entity which is a successor to the
Employer by reason of a dissolution of the Employer, change in control
(according to Section 10.3), merger into or consolidation, or purchase of
substantially all of the assets of the Employer shall have the right to become a
party to the Plan by adopting the same by resolution of the entity’s board of
directors or other appropriate governing body. If, within 90 days from the
effective date of such dissolution of the Employer, change in control (according
to Section 10.3), merger into or consolidation, or purchase of substantially all
of the assets of the Employer, such new entity does not become a party hereto,
as above provided, the Plan automatically shall be terminated, and the
provisions of Sections 10.3 or 10.4 shall become operative.

ARTICLE 11. THE TRUST

The Employer may establish a Trust with a Corporate Trustee pursuant to such
terms and conditions as are set forth in a Trust agreement to be entered into
between the Employer and such trustee. The Employer shall make contributions to
such Trust that correspond to credits to Participants’ Accounts and shall have
the discretion to invest Trust assets in a manner that corresponds to
Participants’ selected deemed investments in order to provide a source of funds
with which the Employer shall pay Plan benefits as they become due.

Any amounts held in a Trust established under this Section shall be the sole
property of the Employer and will not be held as collateral security for
fulfillment of the Employer’s obligation under the Plan. Any such funds will be
subject to the claims of all bankruptcy or insolvency creditors of the Employer
as provided in the Trust agreement, and no Participant or Beneficiary will have
any vested interest or secured or preferred position with respect to such funds
or have any claims against the Employer hereunder except as a general creditor.

The Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the their obligations under this Plan.

ARTICLE 12: MISCELLANEOUS

12.1 LIMITATIONS ON LIABILITY. Neither the establishment of the Plan nor any
modification thereof, nor the creation of any account under the Plan, nor the
payment of any benefits under the Plan shall be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
or any officer or employee thereof except as provided by law or by any Plan
provision. Neither Nationwide Financial Services, the Recordkeeper nor the
Employer in any way guarantees any Participant’s Account from loss or
depreciation, whether caused by poor investment performance of a deemed
investment or the inability to realize upon an investment due to an insolvency
affecting an investment vehicle or any other reason. In no event shall the
Employer, the Recordkeeper or Nationwide Financial Services, or any successor,
employee, officer, director or stockholder of the Employer, the Recordkeeper or
Nationwide Financial Services, be liable to any person on account of any claim
arising by reason of the provisions of the Plan or of any instrument or
instruments implementing its provisions, or for the failure of any Participant,
Beneficiary or other person to be entitled to any particular tax consequences
with respect to the Plan, or any credit or distribution hereunder.

12.2 CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. The laws of the state of the
Employer’s incorporation shall govern, control and determine all questions of
law arising with respect to the Plan and the interpretation and validity of its
respective provisions, except where those laws are preempted by the laws of the
United States. Participation under the Plan will not give any Participant the
right to be retained in the service of the Employer nor any right or claim to
any benefit under the Plan unless such right or claim has specifically accrued
hereunder.

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

 

15



--------------------------------------------------------------------------------

12.3 SPENDTHRIFT PROVISION. No amount payable to a Participant or a Beneficiary
under the Plan will be subject in any manner to anticipation, alienation,
attachment, garnishment, sale, transfer, assignment (either at law or in
equity), levy, execution, pledge, encumbrance, charge or any other legal or
equitable process, and any attempt to do so will be void; nor will any benefit
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled thereto. Further, (i) the
withholding of taxes from Plan benefit payments, (ii) the recovery under the
Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.

12.4 UNSECURED CREDITOR. Participants and their Beneficiaries, heirs, successors
and assigns shall have no legal or equitable rights, interests or claims in any
property or assets of the Employer. For purposes of the payment of benefits
under this Plan, any and all of the Employer’s assets shall be, and remain, the
general, unpledged unrestricted assets of the Employer. The Employer’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future. In the event that any Participant’s or
Beneficiary’s benefits hereunder are claimed by more than one party, the
Employer may bring an action or a declaratory judgment in a court of competent
jurisdiction to determine the proper recipient of the benefits to be paid under
the Plan.

12.5 COURT ORDER. The Board is authorized to comply with any court order in any
action in which the Plan or the Board has been named as a party, including any
action involving a determination of the rights or interests in a Participant’s
benefits under the Plan. Notwithstanding the foregoing, the Committee shall
interpret this provision in a manner that is consistent with Code Section 409A
and other applicable tax law. In addition, if necessary to comply with a
qualified domestic relations order, as defined in Code Section 414(p)(10(B),
pursuant to which a court has determined that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan, the
Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.

12.6 INSURANCE. The Employer, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Employer
or Trust may choose. The Employer or the trustee of the Trust, as the case
maybe, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employer shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employer has applied for insurance.

12.7 OFFSET FOR INDEBTEDNESS. The total amount to be paid hereunder to the
Employee or his beneficiary, as the case may be, shall be reduced in an amount
equal to the indebtedness of such Employee to the Employer, or claims of the
Employer, if any, existing at the time of the payment. Said indebtedness or
claims shall be considered fully discharged to the extent of any such reduction
in the amount paid.

12.8 NO CONTRACT OF EMPLOYMENT. Nothing contained herein shall be construed to
be a contract of employment for any term of years, nor as conferring upon the
Employee the right to continue to be employed by the Employer in his or her
present capacity or in any capacity. It is expressly understood that this Plan
relates to the payment of deferred compensation for the Employee’s services,
payable after termination of his or her employment with the Employer, and it is
not intended to be an employment contract.

12.9 NOTICE. Any notice or filing required or permitted to be given to the
Employer under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address in the Adoption
Agreement or the last known address on the books of the Employer.

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16